Title: Sartine to the American Commissioners, 26 October 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Marly, October 26, 1778, in French: The second part of your letter of October 12 deserves a response as well as the first, to which I have already replied. Although it would serve a double purpose if all American sailors remaining in British service by inertia or coercion could be returned to their native country, the matter poses difficulties. I shall take up the question of the impressed seamen with His Majesty. I have given orders to put at your disposal the four prisoners in Dinan whose release you request.>